Citation Nr: 0330969	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  02-09 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Indianapolis, Indiana



THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
inpatient services at the Hopedale Hospital in Hopedale, 
Illinois, from June 30, 1999 to July 4, 1999.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from November 1944 to April 
1946.  

This case is before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Indianapolis, Indiana, 
Department of Veterans Affairs (VA), Medical Center.  In 
April 2003, the Board remanded this case.


FINDINGS OF FACT

1.  The veteran is service-connected for varicose veins, 
rated as 60 percent disabling.  This is his only service-
connected disability.  

2.  The veteran does not have a total disability, permanent 
in nature, resulting from a service-connected disability.  

3.  The veteran is not participating in a rehabilitation 
program.  

4.  The veteran received medical treatment from June 30, 
1999 to July 4, 1999, at the Hopedale Hospital in Hopedale, 
Illinois, for possible viral hepatitis.

5.  The veteran was treated at Hopedale Hospital from June 
30, 1999 to July 4, 1999, for a non-service-connected 
disability which is not associated with and held to be 
aggravating his service-connected varicose veins.  


CONCLUSION OF LAW

The criteria have not been met for entitlement to payment or 
reimbursement for unauthorized inpatient services at the 
Hopedale Hospital in Hopedale, Illinois, from June 30, 1999 
to July 4, 1999.  38 U.S.C.A. §§ 1710, 1728 (West 2002); 38 
C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 17.121 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing 
regulations eliminate the concept of a well-grounded claim, 
redefine the obligations of VA with respect to the duty to 
assist, and supersede the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
14 Vet. App. 174 (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded). 

Although the veteran was provided a VCAA letter in July 
2003, VCAA does not apply in this case.  The Secretary 
enacted implementing regulations, the aforementioned 
regulations which are applicable only to claims governed by 
38 C.F.R. Part 3; thus, the implementing regulations do not 
apply to this case, in which the governing regulations 
reside in Part 17 of 38 C.F.R.  See 66 Fed. Reg. 45,620, 
45,629 (Aug. 29, 2001)

The veteran is service-connected for varicose veins which 
have been rated as 60 percent disabling.  This is his only 
service-connected disability.  

In June 1999, the veteran was visiting relatives in 
Illinois.  On June 28, 1999, the veteran was seen in the 
emergency room of Hopedale Hospital in Hopedale, Illinois, 
for vague abdominal symptoms.  There was no localized 
tenderness, some nausea, vomiting, and fever.  It was 
thought that he probably had an acute gastroenteritis.  He 
went home, but returned 48 hours later with another bout of 
fever, chills, abdominal discomfort, and generalized pain, 
not localized.  The admitting diagnosis was possible acute 
cholecystitis.  Physical examination revealed slight 
tenderness in the right upper quadrant, but no palpable 
mass.  Gall bladder sonogram showed a dilated gall bladder 
without gall stones.  Liver functions were abnormal.  It was 
thought that he had possible viral hepatitis.  The discharge 
diagnosis was possible viral hepatitis, non-A, non-B, non-C, 
versus possible passage of small common duct stone.  

The veteran contends that when he was visiting relatives in 
Illinois, he developed a high fever and illness, he was 
admitted on an emergent basis to the Hopedale Hospital, the 
nearest VA facility was about 100 miles away although he was 
unfamiliar with the local facilities, and his high fever may 
have been connected to his service-connected varicose veins.  
The veteran as a lay person has not been shown to be capable 
of making medical conclusions, his statements regarding any 
etiological connection between hepatitis and varicose veins 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions. There 
must be a showing that three criteria are met: (a) The care 
and services rendered were either: (1) for an adjudicated 
service-connected disability, or (2) for a non-service-
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)) (2000); and (b) The services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and (c) 
No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 
49 (1998).

The veteran does not satisfy the first criterion as set 
forth above.  The veteran is service-connected for varicose 
veins, only.  He was not treated for varicose veins when he 
was hospitalized at the Hopedale Hospital in Hopedale, 
Illinois, from June 30, 1999 to July 4, 1999.  Therefore, 
first, he was not treated for a service-connected 
disability.  Second, he was not treated for a non-service-
connected disability associated with and held to be 
aggravating his varicose veins.  Third, his varicose veins 
are rated as 60 percent disabling; they have not been 
assigned a total rating.  Therefore, the veteran does not 
have a total disability, permanent in nature, resulting from 
a service-connected disability.  Fourth, the veteran is not 
participating in a rehabilitation program.  Thus, the first 
criterion under 38 C.F.R. § 17.120 has not been met.  
Accordingly, there is no basis to establish entitlement to 
reimbursement under 38 C.F.R. § 17.120.

The Board also notes that payment or reimbursement for 
emergency services for nonservice-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
(West 2002) and 38 C.F.R. §§ 17.1000-1003 (2002).  Section 
1725 was enacted as part of the Veterans Millennium Health 
Care and Benefits Act, Public Law 106- 177, and is referred 
to as the "Millennium Bill Act."  

A review of the August 2003 supplemental statement of the 
case shows that the veteran's claim was originally denied, 
then, however, it was reviewed pursuant to the Millennium 
Bill Act .  It was implied that the claim had been granted 
pursuant to the Millennium Bill Act, but then was again 
denied because the Millennium Bill Act was not enacted when 
the veteran received the hospital services.  

The Board notes that the provisions of the Millennium Bill 
Act became effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority, the veteran has to 
satisfy all of the following conditions: (a) The emergency 
services were provided in a hospital emergency department or 
a similar facility held out as providing emergency care to 
the public; (b) The claim for payment or reimbursement for 
the initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health (this standard 
would be met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
(including severe pain) that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part); (c) A VA or other 
Federal facility/provider was not feasibly available and an 
attempt to use them before hand would not have been 
considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that 
a veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center); 
d) The claim for payment if reimbursement for any medical 
care beyond the initial emergency evaluation and treatment 
is for a continued medical emergency of such a nature that 
the veteran could not have been safely discharged or 
transferred to a VA or other Federal facility;(e) At the 
time the emergency treatment was furnished, the veteran was 
enrolled in the VA health care system and had received 
medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment; (f) The veteran is financially liable 
to the provider of emergency treatment for that treatment; 
(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but 
payment is barred because of a failure by the veteran or 
provider to comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical records 
within specified time limits, or failure to exhaust appeals 
of the denial of payment); (h) If the condition for which 
the emergency treatment was furnished was caused by an 
accident or work related injury, the claimant has exhausted 
without success all claims and remedies reasonably available 
to the veteran or provider against a third party for payment 
of such treatment, and the veteran has no contractual or 
legal recourse against a third party that could reasonably 
be pursued for the purpose of extinguishing, in whole or in 
part, the veteran's liability to the provider; and; (i) The 
veteran is not eligible for reimbursement under 38 U.S.C. 
1728 for the emergency treatment provided (38 (U.S.C. 1728 
authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those 
who receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002 (2002).

It also must be noted, however, that the Veterans Millennium 
Health Care and Benefits Act was enacted on November 30, 
1999, and took effect 180 days after the date of enactment, 
i.e., on May 29, 2000.  See Pub. L. 106-117, Title I, 
Subtitle B, § 111, 113 Stat. 1556.  The Millennium Bill Act 
made no provision for reimbursement of unauthorized expenses 
incurred prior to May 29, 2000.  Moreover, a VA interim 
final rule implementing the new statute provides that its 
effective date is May 29, 2000, and that VA would make 
retroactive payments or reimbursements for qualifying 
emergency care furnished on or after that date.  See 66 Fed. 
Reg. 36,467 (2001).

In this case, the veteran received services from the privet 
hospital in question prior to the effective date of the 
change in the regulations.  Generally, when the law or 
regulation changes while a case is pending, the version most 
favorable to the veteran applies, absent congressional 
intent to the contrary, or if the law permits the Secretary 
to do otherwise and the Secretary did so.  See Dudnick v. 
Brown, 10 Vet. App. 79, 80 (1997).  Congress, however, 
enacted Section 1725 with an explicit effective date of May 
29, 2000, preventing retroactive application prior to that 
date.  Likewise, the Secretary set an effective date for the 
implementing regulations that clearly does not permit 
retroactive application to the facts of this case.  
Moreover, the General Counsel of VA has held that where a 
law or regulation changes during the pendency of a claim, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  However, even if the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of that change.  See VAOPGCPREC 3-2000 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

Thus, the Millennium Bill Act is not applicable in this 
case.  


ORDER

Payment or reimbursement for unauthorized inpatient services 
at the Hopedale Hospital in Hopedale, Illinois, from June 
30, 1999 to July 4, 1999, is denied.  



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



